DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 08/28/2020 and 12/03/2021 have been considered by the examiner.

Election/Restrictions

Applicant's election of Group l, a mold, Claims 1-8 and 16-20, in the reply filed on 03/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections

Claims 4, 16 and 17 are objected to because of the following informalities: 
Applicant has been advised to replace “one or more conduits” in line 7 of claim 4 and line 7 of claim 17 to – the one or more second conduits – since it is recited in the referred claim 2; and   
Applicant has been advised to replace “a second” in line 6 of claim 16 to – a second diameter --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (US 2003/0113398-of record).

With respect to claim 1, Chiu teaches a mold (“a mold”, Pa [0022] and Figs. 1, 2) comprising:
first and second mold portions (“two half-blocks 1, 2”, Pa [0022]), each having one or more recesses (the portions where the shells 11, 12 are arranged in the half-blocks 1, 2), wherein the mold portions are movable relative to one another between an open position and a closed position in which each of the recess(es) of the first mold portion cooperates with a respective one of the recess(es) of the second mold portion to define a chamber (“The two half-blocks 1, 2 can move relative to each other, for example in translation along the axis A, between an open configuration giving direct access to the recesses 3, 4 and a closed configuration in which the two half-blocks 1, 2 make contact via junction faces 5, 6 in a transversal join plane referenced J in FIG. 2 and in which the recesses 3, 4 co-operate in order to form the desired mold cavity 7.”, Pa [0023]), wherein each of the one or more chambers comprises a first cooling body (“a base 21”) coupled to the first mold portion and a second cooling body (“a base 22”) coupled to the second mold portion (Pa [0031]), wherein a first insert (“a removable insert 23”) is configured to be removably coupled to the first cooling body and a second insert (“a removable insert 24”) is configured to be removably coupled to the second cooling body (“a removable insert 23, 24 fitted on the base 21, 22”, Pa [0032]) such that, when the first and second inserts are respectively removably coupled to the first and second cooling bodies, the first insert and the second insert cooperate to define a mold cavity (“carrying the working face 9, 10.”, Pa [0032]; “The faces 9, 10, 15, and 16 thus form the wall of the recesses 3, 4 and thus of the mold cavity 7.”, Pa [0026]) within the chamber that is configured to receive a thermoplastic material (“injection molding …thermoplastic material”, Pa [0022]);
wherein each of the first and second cooling bodies (“a base 21, 22”) comprises a thermally-conductive material (“The heat delivered or extracted by circulating the hot fluid or by electrical resistances spreads through the mass of the half-blocks and, by thermal conductivity”, Pa [0007]), each of the first and second cooling bodies comprising opposing first and second faces and an inlet (“an inlet 41, 42 of a feed channel 39, 40”) and an outlet (“a return channel”) (Pa [0037]), wherein the first face is coupled to one of the mold portions (“an inlet 41, 42 suitable for receiving a coupling (not shown) fitted to the end of a feed duct for delivering hot or cold fluid”, Pa [0037]) and the second face is configured to be removably coupled to one of the first and second inserts (“a removable insert 23, 24 fitted on the base 21, 22”, Pa [0032]), wherein each of the first and second cooling bodies defines a fluid cavity (“the circuit 17, 18 for circulating the heat-conveying fluid”, Pa [0036]) closer to the second face than the first face, and wherein the fluid cavity is in fluid communication with the inlet and the outlet (“A feed channel 39, 40 is formed in the plinth 27, 28 on the axis A. This channel opens out into the annular circuit 17, 18 and possesses an inlet 41, 42 suitable for receiving a coupling (not shown) fitted to the end of a feed duct (not shown) for delivering hot or cold fluid. Similarly, a return channel (not shown) is provided in the plinth 27, 28 to enable fluid to be removed after heat exchange.”, Pa [0037]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2003/0113398-of record) as applied to claim 1 above, and further in view of Lausenhammer et al. (US 7,517,213-of record).

With respect to claim 2, Chiu as applied to claim 1 above further teaches that the chamber(s) comprise two or more chambers, and each of one or more sets of a plurality of the chambers comprises the first cooling bodies and the second cooling bodies (“each half-block 1, 2 preferably has a plurality of mold recesses such as 3, 4 and, in the closed configuration, these recesses co-operate in pairs to form a plurality of mold cavities such as 7, thus making it possible for a single mold to make a plurality of lenses simultaneously”, Pa [0024]; “Each recess 3, 4 is defined transversely by the working face 9, 10 of a shell 11, 12”, Pa [0025]; “each shell 11, 12 has a respective circuit 17, 18”, Pa [0028]), but does not specifically teach that the first cooling bodies are in fluid communication with one another via one or more first conduits, each of the first conduit(s) having a first diameter; the second cooling bodies are in fluid communication with one another via one or more second conduits, each of the second conduit(s) having a second diameter; and the second diameter is at least 20% larger than the first diameter.
In the same field of endeavor, cooling system in injection mould, Lausenhammer teaches that water is the cooling fluid and is guided from an inlet through connector lines to an outlet, the connector lines provide the connection to the tool parts, and in the cooling system, the cooling fluid flows out of the inlet through a connector line and then through a series of tool parts, to another connector line and from there directly to the outlet, and the one connector line is connected to the fluid inlet and the other to the fluid outlet, the tool parts are located between the one and the other connector line (Co 3 li 3-13). Lausenhammer further teaches that the fluid inlet and/or the fluid outlet are each connected to a distributor pipe to give a plurality of connector lines, the respective distributor pipe may have a large diameter and present a small resistance to the flow liquid even if, instead of one connector line, a plurality of connector lines having the correspondingly connected series of tool parts leads from and (in the case of the fluid outlet) to the distributor pipe (Co 3 li 67 – Co 4 li 9), and it will depend on the size and construction of the carrier plate in the individual cases how many distributor pipes can be arranged in the individual regions of the carrier plate, with the lines of large diameter (Co 4 li 31-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chiu with the teachings of Lausenhammer and incorporate Lausenhammer’s cooling system in each of the first and second mold portions (“half-blocks 1, 2”) of the Chiu’s mold such that the first cooling bodies (“a base 21”) are in fluid communication with one another via one or more first conduits (Lausenhammer’s distributor pipe and connector lines) and the second cooling bodies (“a base 22”) are in fluid communication with one another via one or more second conduits (Lausenhammer’s distributor pipe and connector lines) for the purpose of cooling the mold. Furthermore, one would have found it obvious to select the optimum number of the distributor pipes arranged in each of the mold portions according to the size and construction of each mold portion for the purpose of the cooling effect, and to select the optimum diameter of the distributor pipe for the purpose of a small resistance to the flow liquid even if a plurality of connector lines having the correspondingly connected series of tool parts leads from and to the distributor pipe.

With respect to claim 3, Lausenhammer as applied in the combination regarding claim 2 above teaches that each of the set(s) of the chambers the first cooling bodies are connected in parallel (Fig. 2) such that: the inlet of each of the first cooling bodies is coupled to a common supply conduit (“2”) inherently in fluid communication with a fluid source; and the outlet of each of the first cooling bodies is coupled to a common exhaust (“3”) conduit inherently in fluid communication with an exhaust.

With respect to claims 4 and 17, Lausenhammer as applied in the combination regarding claims 2 and 3 above teaches that for each of the set(s) of the chambers the second cooling bodies are connected in series (Fig. 3) such that: a supply conduit (“2”) inherently in fluid communication with a fluid source is coupled to the inlet of one of the second cooling bodies; an exhaust conduit (“3”) inherently in fluid communication with an exhaust is coupled to the outlet of one of the second cooling bodies; and one or more conduits (“12”) are disposed between the second cooling bodies such that when fluid flows from the supply conduit, the fluid flows consecutively through each of the second cooling bodies before flowing through the exhaust conduit.

With respect to claim 5, Lausenhammer as applied in the combination regarding claim 4 above teaches that the chambers comprise three or more chambers, and wherein at least one of the set(s) of the chambers comprises three or more of the second cooling bodies connected in series (Fig. 5).

With respect to claims 6 and 18-20, even if the combination as applied to claims 2-5 above does not explicitly teach that the set(s) of the chambers comprise two or more sets of the chambers; and the second cooling bodies of at least one of the sets are not in fluid communication with the second cooling bodies of other ones of the sets, one would have found it obvious to modify the combination and provide multiple cooling systems taught by Lausenhammer with each of the first and second mold portions (“two half-blocks 1, 2”) for the purpose of cooling each section of the first and second mold portions. It has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

With respect to claim 16, Chiu as applied to claim 1 above further teaches that the chamber(s) comprise two or more chambers, and each of one or more sets of a plurality of the chambers comprises the first cooling bodies and the second cooling bodies (“each half-block 1, 2 preferably has a plurality of mold recesses such as 3, 4 and, in the closed configuration, these recesses co-operate in pairs to form a plurality of mold cavities such as 7, thus making it possible for a single mold to make a plurality of lenses simultaneously”, Pa [0024]; “Each recess 3, 4 is defined transversely by the working face 9, 10 of a shell 11, 12”, Pa [0025]; “each shell 11, 12 has a respective circuit 17, 18”, Pa [0028]), but does not specifically teach that the first cooling bodies are in fluid communication with one another via one or more first conduits, each of the first conduit(s) having a first diameter; and the second cooling bodies are in fluid communication with one another via one or more second conduits, each of the second conduit(s) having a second diameter.
In the same field of endeavor, cooling system in injection mould, Lausenhammer teaches that water is the cooling fluid and is guided from an inlet through connector lines to an outlet, the connector lines provide the connection to the tool parts, and in the cooling system, the cooling fluid flows out of the inlet through a connector line and then through a series of tool parts, to another connector line and from there directly to the outlet, and the one connector line is connected to the fluid inlet and the other to the fluid outlet, the tool parts are located between the one and the other connector line (Co 3 li 3-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chiu with the teachings of Lausenhammer and incorporate Lausenhammer’s cooling system in each of the first and second mold portions (“half-blocks 1, 2”) of the Chiu’s mold such that the first cooling bodies (“a base 21”) are in fluid communication with one another via one or more first conduits (Lausenhammer’s distributor pipe and connector lines) and the second cooling bodies (“a base 22”) are in fluid communication with one another via one or more second conduits (Lausenhammer’s distributor pipe and connector lines) for the purpose of cooling the mold.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2003/0113398-of record) as applied to claim 1 above.

With respect to claim 7, Chiu as applied to claim 1 above teaches that the mold portions (“two half-blocks 1, 2”) can move relative to each other between an open configuration giving direct access to the recesses 3, 4 and a closed configuration in which the recesses 3, 4 co-operate in order to form the desired mold cavity 7 (Pa [0023]) in the embodiment of Fig. 1, and further teaches that it is often recommended to proceed with injection of the material into the recess in two successive stages: a first stage of filling proper during which the recess is filled progressively, and a second stage of overpacking or compression which takes place after the recess has been filled completely in order to eliminate shrink marks, to ensure that the material has the proper density, and to reduce harmful internal tensions, at least to some extent, and when it is the result of moving the mold shells towards each other, then the material is said to be being compressed (Pa [0006]).
Thus, one would have found it obvious to modify the Chiu’s mold in Fig. 2 to configure the mold shells to move towards each other after filling the cavity with the material in order to eliminate shrink marks, to ensure that the material has the proper density, and to reduce harmful internal tensions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2003/0113398-of record) as applied to claim 1 above, and further in view of Holowczak et al. (US 6,174,481).

With respect to claim 8, Chiu as applied to claim 1 above further teaches that the mold comprises one or more of the first inserts and one or more of the second inserts wherein for each of the chamber(s), one of the first insert(s) is coupled to the first cooling body and one of the second insert(s) is coupled to the second cooling body (“each half-block 1, 2 preferably has a plurality of mold recesses such as 3, 4 and, in the closed configuration, these recesses co-operate in pairs to form a plurality of mold cavities such as 7, thus making it possible for a single mold to make a plurality of lenses simultaneously”, Pa [0024]; “Each recess 3, 4 is defined transversely by the working face 9, 10 of a shell 11, 12”, Pa [0025]; “Each shell 11, 12 comprises two portions: a base 21, 22; and a removable insert 23, 24 fitted on the base 21, 22…The base 21, 22 receives the heat-transfer means of the corresponding shell 11, 12 in full, i.e. it receives the entire circuit 17, 18.”, Pa [0030]-[0033]), but does not specifically teach that each of the first and second inserts comprises silicon carbide.
In the same field of endeavor, a mold for use in plastic injection molding, Holowczak teaches that a ceramic tool, such as a mold or mold halve adapted for use in plastic molding, can be prepared by first preparing a suitable pattern for a desired article to be manufactured by injection molding (Co 5 li 13-16) the ceramic materials utilized in forming the ceramic tooling possess high thermal conductivity which, as discussed above, impart speed in the solidification of molded plastic parts and in a reduction of cycle time and suitable ceramic materials include silicon carbide (Co 5 li 33-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chiu with the teachings of Holowczak and form Chiu’s mold including the inserts using silicon carbide in order to impart high thermal conductivity to the mold so as to impart speed in the solidification of molded plastic parts and in a reduction of cycle time.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742